
	

114 HR 3423 IH: Agent Orange Extension Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3423
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Walz (for himself, Mr. Jones, Mr. Gibson, Miss Rice of New York, Mr. Nolan, and Mr. Takano) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, and the Agent Orange Act of 1991 to extend the certain
			 authorities of the Secretary of Veterans Affairs regarding associations
			 between diseases and exposure to dioxin and other chemical compounds in
			 herbicides.
	
	
 1.Short titleThis Act may be cited as the Agent Orange Extension Act of 2015. 2.Extension of certain authorities of Secretary of Veterans Affairs regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides (a)Use of information To provide for presumption of service connectionSection 1116(e) of title 38, United States Code, is amended by striking September 30, 2015 and inserting September 30, 2017.
 (b)Agreement with National Academy of SciencesSection 3(i) of the Agent Orange Act of 1991 (Public Law 102–4; 38 U.S.C. 1116 note) is amended by striking December 31, 2015 and inserting December 31, 2017.
			
